ACCEPTED
                                                                                         03-13-00790-CV
                                                                                                 6711306
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/28/2015 5:29:28 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              No. 03-13-00790-CV

T. Mark Anderson,                           §            IN THE THIRD
                                                                  FILED IN
as co-executor of the estate of             §                  3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
Ted Anderson, and                           §
                                                               8/28/2015 5:29:28 PM
Christine Anderson,                         §                    JEFFREY D. KYLE
as co-executor of the estate of             §                          Clerk
Ted Anderson, Appellants                    §
                                            §
v.                                          §            COURT OF APPEALS
                                            §
Richard T. Archer, David                    §
B. Archer, Carol Archer                     §
Bugg, John V. Archer,                       §
Karen Archer Ball, and                      §
Sherri Archer, Appellees                    §            AUSTIN, TEXAS

                      MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF THIS COURT:

     Appellants/Cross-appellees, Movants, hereby urge the Court to continue

oral argument and submission of this case, and in support show:

1.   Oral argument is set for September 2, 2015.

2.   Movants seek a continuance of 30 days to allow them to retain new

counsel. Appellants’ current counsel has personal health conditions which have

become disabling and incompatible with continuation of proper representation

of Movants herein. A Motion to Withdraw is filed contemporaneously

herewith. Movants do not oppose the motion to withdraw as long as they have

a reasonable time to allow their substitute counsel opportunity to prepare.

3.   This withdrawal is not sought for delay only but that justice may be done.
                     CERTIFICATE OF CONFERENCE

    4.      Movants have conferred with counsel for Appellees/Cross-

appellants in this action; and they are opposed.

    5.     For the above reasons, Movants request the Court to continue

submission of this case and reset oral argument for thirty days, or as soon

thereafter as the Court can hear the matter.


                                               Respectfully submitted,
                                               THE LAW OFFICE OF
                                               GERALD D. MCFARLEN, PC
                                               28 Fabra Oaks Road
                                               Boerne, TX 78006
                                               Phone: (830) 331-8554
                                               Fax: (210) 568-4305
                                               Email: gmcfarlen@mcfarlenlaw.com


                                               BY: /s/ Gerald D. McFarlen
                                                    GERALD D. McFARLEN
                                                    State Bar No. 13604500

                                               ATTORNEYS        FOR      CROSS
                                               APPELLEES
                         CERTIFICATE OF SERVICE


       I do hereby certify that on the 28th day of August, 2015, a true and correct
copy of the foregoing motion was furnished to all counsel of record in accordance
with the Texas Rules of Civil Procedure.

      .
      Laurie Ratliff
      Ikard, Golden, Jones, P.C.
      400 West 15th Street, Suite 975
      Austin, Texas 78701
      ATTORNEYS FOR APPELLEES/CROSS APPELLANTS



                                      /s/ Gerald D. McFarlen
                                      GERALD D. McFARLEN